Title: James Madison to Nicholas P. Trist, 25 November 1826
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Novr. 25. 1826
                            
                        
                        Your letter & commununications of the 18th. having remained a day or two at our post office, I have
                            been obliged to give in some haste, the final extent & shape to the Report for the Legislature; and after all to
                            leave a couple of blanks which I must ask the favour of you to fill; and then forward the Report directly to Richmond. In
                            filling the blanks, the guide will be the paper of the Come. appointed to examine the State of the funds, and the paper of
                            Mr. Johnson or Mr. Breckenridge or both, calculating the period for extinguishing the balance of debt at the end of next
                            year. This I am pretty confident, was between six & seven years. The terms "about" or "not less than" or any
                            equivalent conjectural expression, will suit both the blanks. I wish you to examine critically the whole Report; and if
                            there be any error of any sort that can be corrected, without too much defacing it, to correct it freely; and if there be
                            any requiring a redraught, be so good as to hasten it back in the proper form for my signature, so that it may go from the
                            post office here to Richmond. There is no occasion I find to send the Report of the Collector with the other Documents. I
                            have not heard from Mr. Cabell which I regret I had a few lines from Genl. Cocke after you saw him. It is fortunate that
                            your opinion proves to be right as to a "Precedent" for "Jurisdiction" in the University. It will have much effect
                            in quieting scruples, if a satisfactory plan can be digested, you are right in supposing that the Memorial on that subject
                            was to be prepared by Mr Johnson.
                        I cannot well express my concern at the failure of Mr. J. Randolph. I had expected that the Printers would
                            eagerly have met his views. Their backwardness may turn out to be an advantage, if too great immediate sacrifices can be
                            avoided, and an opportunity can be given for diffusive subscriptions under every influence that will be felt, which I
                            continue to think would be very productive.
                        We had recd. exaggerated accounts of Mrs. Randolph’s indisposition, which made the information from Mr.
                            Coolidge peculiarly gratifying. With our thanks for all the kind remembrances your letter conveys, we offer a return of
                            ours, for which we should have been happy in substituting the cordial welcome here which awaited the promised visits.
                            Health and all other blessings
                        
                            
                                James Madison
                            
                        
                    